Mb. Chibe Justice Waite
delivered the opinion of the court.
The only question presented is as to the constitutionality of sect. 3413 of the Revised Statutes, the objection being that the tax is virtually laid upon an instrumentality of the State' of Arkansas.
We think this case comes directly within the principles settled in Veazie Bank v. Fenno (8 Wall. 533), where it was *6distinctly held that the tax imposed by that section on national and State banks for paying out the notes of individuals' or State banks used for circulation was not unconstitutional. The reason is thus stated by Mr. Chief Justice Chase: “ Having thus, in the exercise of undisputed constitutional powers, undertaken to provide a currency for the whole country, it cannot be questioned. that Congress may constitutionally secure the benefit of it to the people by appropriate legislation. To this end CQngress has denied the quality of legal tender to foreign coins, and has provided by law against the imposition of counterfeit and base coin on the community. To the same end Congress may restrain, by suitable enactments, the circulation ■ as money of any notes not issued under its authority. Without this power, indeed, its attempts to secure a sound and. uniform currency for the country must be futile.” p. 549.
The tax thus laid is not on the obligation, but on its use in a particular way. As against the United States, a State municipality has no right to put its notes in circulation as money. It may execute its obligations, but cannot, against the will of Congress, make them money. The tax is on the notes paid out, that is, made use of as a circulating medium. Such a use is against the policy of th.e United States. Therefore the banker who helps to keep up the use by paying them out, that is, employing them as the equivalent of money in discharging his obligations, is taxed for what he does. The taxation was no doubt intended to.destroy the use; but that, as has just been seen, Congress had the power to do.

Judgment affirmed,.